DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “a galvanic transmitter fixedly deployed on a wellbore casing and having a first source electrode and a first return electrode, wherein a current flowing from the first source electrode, through a formation, to the first return electrode is altered by a first fluid reservoir of the formation, and wherein an altered component of the current induces a first secondary magnetic field; and a magnetic receiver having a first tilted coil fixedly deployed on the wellbore casing, the first tilted coil having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore casing, and the first tilted coil operable to detect a component of the first secondary magnetic field” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-11 are also allowable due to dependency.
Regarding Claim 12, the closest prior art fails to disclose nor would it be obvious to combine “fixedly deploying a first source electrode of a galvanic transmitter on a wellbore casing; fixedly deploying a first return electrode of the galvanic transmitter on the wellbore casing; fixedly deploying a first tilted coil of a magnetic receiver on the wellbore casing, the first tilted coil being having a first orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore casing; applying a voltage to the first source and return electrodes to generate a current, the current being transmitted from the first source electrode, through a formation, to the first return electrode, wherein the current is altered by a water flood region of the formation” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 13-18 are also allowable due to dependency.
Regarding Claim 19, the closest prior art fails to disclose nor would it be obvious to combine “a galvanic transmitter fixedly deployed on a wellbore casing and having a source electrode and a return electrode, wherein a current flowing from the source electrode, through a formation, to the wellbore casing, to the return electrode, is altered by a fluid reservoir of the formation, and wherein an altered component of the current induces a secondary magnetic field; and a magnetic receiver having a tilted coil fixedly deployed on the wellbore casing, the tilted coil having an orientation relative to a cross sectional plane normal to a longitudinal axis of the wellbore casing, the tilted coil operable to detect a component of the secondary magnetic field” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 20 is also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868